Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.	

Formal Matters
Applicant's response, filed 06 January 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1 and 11 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 28 June 2016 claiming benefit to Provisional Application 15/635,765.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth
in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski (US Patent App. No. 2007/0271122)[hereinafter Zaleski] in view of Moberly (US Patent App No 2017/0026587 claiming priority to WO2007/092660A1)[hereinafter Moberly].
As per claim 1. Zaleski teaches the following limitations:
an audiovisual switcher, comprising is taught in the Detailed Description on p. 4 ¶ 0034 and p. 5 ¶ 0035-37 (teaching on an audio and video switcher for monitoring multiple patients at a remote location);
one or more input ports configured to receive patient data from the central monitoring station is taught in the Detailed Description on p. 5 ¶ 0035 and in the Figures at fig. 2 reference characters 260-270 (teaching on a display communication manager (treated as synonymous to the "central monitoring system") that collects patient audio, video, and medical data at a central processor wherein the data is then sent to the switcher containing a plurality of input ports to be controlled and utilized by the display type selection (treated as synonymous to the "integrated terminal") processor);
one or more first output ports configured to continuously transmit multi-patient data from the central monitoring station to an integrated terminal is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 274 (teaching on the switcher passing the patient data from the switcher to the display type selection processor);
that is communicatively coupled to the audiovisual switcher is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 274 (teaching on the switcher coupled to both the display type selection processor and the display communication manager);
and one or more second output ports configured to selectively transmit the single-patient data from the central monitoring station to a user terminal is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 50 (teaching on the patient data collected being passed along with the audio and visual data over the switcher and then to the remote monitoring station); 
that is communicatively coupled to the audiovisual switcher is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 50 (teaching on the remote monitoring station being in communication with the switcher); -AND-
wherein, at the central monitoring station, data of the one or more second output ports is displayed is taught in the Detailed Description on p. 5 ¶ 0035 and in the Figures at fig. 2 reference characters 260-270 (teaching on a display 
Zaleski fails to teach the following; Moberly, however, does disclose:
the single-patient data of the one or more second output ports is displayed without disrupting the display of the multi-patient data of the one or more first output ports is taught in the Description on p. 4 ¶ 0034-36 (teaching on a multi-input port and output port system that receives multiple patients' data and displays said input data in multiple regions wherein the patient data is displayed continuously and without disruption when switching from one patient on a primary view to another).
One having ordinary skill in the art at the time the invention was filed would combine the audio visual switch for patient monitoring of Zaleski to include the multiple inputs and outputs wherein the primary and secondary input displays can be utilized without disrupting the other of Moberly with the motivation of meeting “an unresolved need for improved techniques for the delivery audio and/or Video information within a telemedicine system” (Description on p. 1 ¶ 0004).
As per claim 2, the combination of Zaleski and Moberly teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein the patient data received from the central monitoring station is retrieved from a plurality of patient monitors is taught in the Detailed Description on p. 5 ¶ 0037 and p. 6 ¶ 0039 (teaching on 
each patient monitor corresponding to a respective patient of a plurality of patients is taught in the Detailed Description on p. 6 ¶ 0039 (teaching on the different display data being from different sources concerning different patients).
As per claim 3, the combination of Zaleski and Moberly teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein the central monitoring station is one of a plurality of central monitoring stations is taught in the Detailed Description on p. 3 ¶ 0027 (teaching on the system allowing for concurrent from multiple (e.g., mobile) monitoring systems at a plurality different remote locations); -AND-
each central monitoring station being configured to monitor a plurality of patients is taught in the Detailed Description on p. 3 ¶ 0027 (teaching on the remote monitoring systems enabled to monitor a plurality of different patients).
As per claim 4, the combination of Zaleski and Moberly teaches all of the limitations of claim 3. Zaleski also teaches the following:
the audiovisual switcher according to claim 3, wherein patient data for the plurality of central monitoring stations are simultaneously displayed in a matrix format is taught in the Detailed Description on p. 6 ¶ 0039-40 ¶ and in the figures at Fig. 4 
As per claim 5, the combination of Zaleski and Moberly teaches all of the limitations of claim 3. Zaleski also teaches the following:
the audiovisual switcher according to claim 3, wherein patient data for one of the plurality of central monitoring stations is selectively displayed in a matrix format is taught in the Detailed Description on p. 6 ¶ 0040 and in the Figures at fig. 5 (teaching on the system displaying a single patient's audio and video data alongside other the same patient's medical monitoring data).
As per claim 7, the combination of Zaleski and Moberly teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein the single-patient data that is selectively transmitted incudes only patient data for a single patient is taught in the Detailed Description on p. 6 ¶ 0040 and in the Figures at fig. 5 (teaching on the system sending only the a single patient's audio and video data from the switch alongside other the same patient's medical monitoring data).
As per claim 8, the combination of Zaleski and Moberly teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein the audiovisual switcher includes a video processing unit having a scaling unit is taught in the Detailed Description on p. 7 ¶ 0045 and in the Figures at fig. 12 (teaching on the display selection interface enabling the user to select video input of different dimensions 
As per claim 9, the combination of Zaleski and Moberly teaches all of the limitations of claim 1. Zaleski also teaches the following:
the audiovisual switcher according to claim 1, wherein one or more input ports of the audiovisual switcher enables the central monitoring station to be controlled remotely is taught in the Detailed Description on p. 7 ¶ 0048 (teaching on the remote control of the patient monitoring systems' components from the remote user interface).
As per claim 11. Zaleski teaches the following limitations:
a method for integration of audiovisual components of a central monitoring station, the method comprising is taught in the Detailed Description on p. 4 ¶ 0034 and p. 5 ¶ 0035-37 (teaching on an audio and video switcher for monitoring multiple patients at a remote location)
receiving, at an audiovisual switcher, patient data from the central monitoring station is taught in the Detailed Description on p. 5 ¶ 0035 and in the Figures at fig. 2 reference characters 260-270 (teaching on a display communication manager (treated as synonymous to the "central monitoring system") that collects patient audio, video, and medical data at a central processor wherein the data is then sent to the switcher containing a plurality of input ports to be controlled and utilized by the display type selection (treated as synonymous to the "integrated terminal") processor)
continuously transmitting, at the audiovisual switcher, the multi-patient data from the central monitoring station to an integrated terminal is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 274 (teaching on the switcher passing the patient data from the switcher to the display type selection processor)
that is communicatively coupled to the audiovisual switcher is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 274 (teaching on the switcher coupled to both the display type selection processor and the display communication manager)
and selectively transmitting, at the audiovisual switcher, the single-patient data from the central monitoring station to a user terminal is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 50 (teaching on the patient data collected being passed along with the audio and visual data over the switcher and then to the remote monitoring station); 
that is communicatively coupled to the audiovisual switcher is taught in the Detailed Description on p. 5 ¶ 0036 and in the Figures at fig. 2 reference characters 260, 270, and 50 (teaching on the remote monitoring station being in communication with the switcher); -AND-
wherein, at the central monitoring station, the single-patient data is displayed is taught in the Detailed Description on p. 5 ¶ 0035 and in the Figures at fig. 2 reference characters 260-270 (teaching on a display communication manager (treated as synonymous to the "central monitoring system") that collects patient 
Zaleski fails to teach the following; Moberly, however, does disclose:
the single-patient data is displayed without disrupting the display of the multi-patient data is taught in the Description on p. 4 ¶ 0034-36 (teaching on a multi-input port and output port system that receives multiple patients' data and displays said input data in multiple regions wherein the patient data is displayed continuously and without disruption when switching from one patient on a primary view to another).
One having ordinary skill in the art at the time the invention was filed would combine the audio visual switch for patient monitoring of Zaleski to include the multiple inputs and outputs wherein the primary and secondary input displays can be utilized without disrupting the other of Moberly with the motivation of meeting “an unresolved need for improved techniques for the delivery audio and/or Video information within a telemedicine system” (Description on p. 1 ¶ 0004).
As per claim 12, the combination of Zaleski and Moberly teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein the patient data received from the central monitoring station is retrieved from a plurality of patient monitors is taught in the Detailed Description on p. 5 ¶ 0037 and p. 6 ¶ 0039 (teaching on the system 
each patient monitor corresponding to a respective patient of a plurality of patients is taught in the Detailed Description on p. 6 ¶ 0039 (teaching on the different display data being from different sources concerning different patients).
As per claim 13, the combination of Zaleski and Moberly teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein the central monitoring station is one of a plurality of central monitoring stations is taught in the Detailed Description on p. 3 ¶ 0027 (teaching on the system allowing for concurrent from multiple (e.g., mobile) monitoring systems at a plurality different remote locations); -AND-
each central monitoring station being configured to monitor a plurality of patients is taught in the Detailed Description on p. 3 ¶ 0027 (teaching on the remote monitoring systems enabled to monitor a plurality of different patients).
As per claim 14, the combination of Zaleski and Moberly teaches all of the limitations of claim 13. Zaleski also teaches the following:
the method according to claim 13, wherein patient data for the plurality of central monitoring stations are simultaneously displayed in a matrix format is taught in the Detailed Description on p. 6 ¶ 0039-40 ¶ and in the figures at Fig. 4 and Fig. 5 (teaching on displaying multiple, different patient data views on a single display in a variety of different matrix options).
As per claim 15, the combination of Zaleski and Moberly teaches all of the limitations of claim 13. Zaleski also teaches the following:
the method according to claim 13, wherein patient data for one of the plurality of central monitoring stations is selectively displayed in a matrix format is taught in the Detailed Description on p. 6 ¶ 0040 and in the Figures at fig. 5 (teaching on the system displaying a single patient's audio and video data alongside other the same patient's medical monitoring data).
As per claim 17, the combination of Zaleski and Moberly teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein the single-patient data that is selectively transmitted incudes only patient data for a single patient is taught in the Detailed Description on p. 6 ¶ 0040 and in the Figures at fig. 5 (teaching on the system sending only the a single patient's audio and video data from the switch alongside other the same patient's medical monitoring data).
As per claim 18, the combination of Zaleski and Moberly teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein the audiovisual switcher includes a video processing unit having a scaling unit is taught in the Detailed Description on p. 7 ¶ 0045 and in the Figures at fig. 12 (teaching on the display selection interface enabling the user to select video input of different dimensions necessarily indicating that the processor is capable of resizing (scaling) the video input).
As per claim 19, the combination of Zaleski and Moberly teaches all of the limitations of claim 11. Zaleski also teaches the following:
the method according to claim 11, wherein one or more input ports of the audiovisual switcher enables the central monitoring station to be controlled remotely is taught in the Detailed Description on p. 7 ¶ 0048 (teaching on the remote control of the patient monitoring systems' components from the remote user interface).

Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski (US Patent App. No. 2007/0271122)[hereinafter Zaleski] in view of Moberly (US Patent App No 2017/0026587 claiming priority to WO2007/092660A1)[hereinafter Moberly] in further view of Rosenfeld and Breslow (US Patent No. 8,175,895)[hereinafter Rosenfeld].
As per claim 6, the combination of Zaleski and Moberly teaches all of the limitations of claim 1. Zaleski also teaches the following:
in a matrix format is taught in the Detailed Description on p. 6 ¶ 0039-40 ¶ and in the figures at Fig. 4 and Fig. 5 (teaching on displaying multiple, different patient data views on a single display in a variety of different matrix options).
Zaleski and Moberly fails to teach the following; Rosenfeld, however, does disclose:
the audiovisual switcher according to claim 1, wherein the patient data that is continuously transmitted incudes patient data... corresponding to a plurality of patients is taught in the Detailed Description in column 20 lines 41- 51 and in the figures at fig. 11 reference characters 280, 278, and 252 (teaching on the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient monitoring audiovisual switcher of Zaleski and Moberly to include the continuous data transfer in a matrix format viewable at the initial collection system of Rosenfeld with the motivation of increasing patients’ continuous care coverage by providing “a comprehensive method for monitoring and providing real time critical care” (Rosenfeld in the Background of the Invention in column 3 lines 21-23).
As per claim 10, the combination of Zaleski and Moberly teaches all of the limitations of claim 1. Zaleski and Moberly fails to teach the following; Rosenfeld, however, does disclose:
the audiovisual switcher according to claim 1, wherein the multi-patient data that is continuously transmitted is displayed on a first display unit, and the single-patient data that is selectively transmitted is displayed on a second display unit is taught in the Detailed Description in column 20 lines 41- 51 and in the figures at fig. 11 reference characters 280, 278, and 252 (teaching on the matrix of patients data being visible by both the local user and a remote user on two different display units wherein one display unit may be viewing a single patient's data and the other a patients' matrix).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient monitoring audiovisual switcher of Zaleski and Moberly to include the dual oversite of the patient at the local and remote locations of Rosenfeld with the motivation of increasing patients’ continuous care coverage by both the onsite nurses and offsite specialists to 
As per claim 16, the combination of Zaleski and Moberly teaches all of the limitations of claim 11. Zaleski also teaches the following:
in a matrix format is taught in the Detailed Description on p. 6 ¶ 0039-40 ¶ and in the figures at Fig. 4 and Fig. 5 (teaching on displaying multiple, different patient data views on a single display in a variety of different matrix options).
Zaleski and Moberly fails to teach the following; Rosenfeld, however, does disclose:
the method according to claim 11, wherein the patient data that is continuously transmitted incudes patient data...corresponding to a plurality of patients is taught in the Detailed Description in column 20 lines 41- 51 and in the figures at fig. 11 reference characters 280, 278, and 252 (teaching on the continuous stream plurality of patients' data being displayed on the local receiver prior to transmittal to the remote user interface)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient monitoring audiovisual switcher of Zaleski and Moberly to include the continuous data transfer in a matrix format viewable at the initial collection system of Rosenfeld with the motivation of increasing patients’ continuous care coverage by providing “a comprehensive method for monitoring and providing real time critical care” (Rosenfeld in the Background of the Invention in column 3 lines 21-23).
As per claim 20, the combination of Zaleski and Moberly teaches all of the limitations of claim 11. Zaleski and Moberly fails to teach the following; Rosenfeld, however, does disclose:
the method according to claim 11, wherein the multi-patient data that is continuously transmitted is displayed on a first display unit, and the single-patient data that is selectively transmitted is displayed on a second display unit is taught in the Detailed Description in column 20 lines 41- 51 and in the figures at fig. 11 reference characters 280, 278, and 252 (teaching on the matrix of patients data being visible by both the local user and a remote user on two different display units wherein one display unit may be viewing a single patient's data and the other a patients' matrix).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient monitoring audiovisual switcher of Zaleski and Moberly to include the dual oversite of the patient at the local and remote locations of Rosenfeld with the motivation of increasing patients’ continuous care coverage by both the onsite nurses and offsite specialists to “to provide 24-hour/7-day-per week patient monitoring and management to multiple, geographically dispersed ICUs from both on-site and remote locations (Rosenfeld in the Field of Invention in column 1 lines 23-26) in order “to provide new methods for managing and delivering care to the critically ill” (Rosenfeld in the Background of Invention in column 2 lines 6-7).

Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. § 103, filed 06 January 2021, with respect to the rejection of claims 1-20 under 103(a) have been fully considered, but they are not persuasive. Applicant asserts that the newly amended claim limitation wherein, at the central monitoring system, the single patient data is displayed without disrupting the display of the multi-patient data. In response to applicant's argument that the limitation teaching the single patient data is displayed without disrupting the display of the multi-patient (taught by Moberly) must be occurring at the central monitoring system (taught by Zaleski), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). If Applicant believes Zaleski fails to teach on the structure of a central monitoring system as a whole, Examiner suggests clarifying how the cited portions of Zaleski fail. Additionally, if Applicant believes Moberly fails to teach on the functional language of the single patient data is displayed without disrupting the display of the multi-patient, Examiner suggests clarifying how the cited portions of Moberly fail to teach the limitation. Finally, if Applicant believes Examiner wrongly combined the structure with the functional limitation without an adequate motivation to combine said references, Applicant should assert why the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) is incorrectly applied. 

	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 05096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        



/EVANGELINE BARR/
Primary Examiner, Art Unit 3626